United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0397
Issued: April 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2016 appellant filed a timely appeal from a December 1, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
December 1, 2016 based on his capacity to earn wages as a customer service representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
follow.
On September 24, 2005 appellant, then a 48-year-old transportation security screener,
sustained injury when his elbow popped while moving a bag to a table while in the performance
of duty. OWCP accepted the claim for right elbow and forearm sprains/strains, right shoulder
superior glenoid labrum lesion, right shoulder/upper arm sprain, right shoulder adhesive
capsulitis, and right lateral epicondylitis. Appellant stopped work and received disability
compensation on the daily rolls beginning February 2, 2006 and on the periodic rolls beginning
January 20, 2008. He was terminated from the employing establishment effective April 7, 2007
for reasons unrelated to the accepted work injuries, but he continued to receive wage-loss
compensation and medical benefits. On January 10, 2008 appellant underwent OWCPauthorized arthroscopic surgery of his right shoulder in the form of an anterior capsulorrhaphy,
Bankart repair, biceps tendonesis and rotator cuff repair.
In a May 9, 2009 report, Dr. H. Graeme French, an attending Board-certified orthopedic
surgeon, determined that appellant’s accepted work injuries prevented him from working eight
hours per day. He listed various work activities which appellant could only perform between one
and three hours per day.
In a July 14, 2009 report, Dr. George R. Harper, a Board-certified orthopedic serving as
an OWCP second opinion physician, determined that appellant could work eight hours per day
with some restrictions due to his accepted work injuries.
Based on the conflicting medical opinions of Dr. French and Dr. Harper, OWCP referred
appellant for an impartial medical examination with Dr. Lance C. Brigham, a Board-certified
orthopedic surgeon. In a report dated April 16, 2010, Dr. Brigham determined that appellant
could work eight hours per day, but that he had various work restrictions. In a supplemental
report dated May 17, 2010, he indicated that appellant did not have any restrictions preventing
him from performing his usual job.
In an August 9, 2010 decision, OWCP terminated appellant’s wage-loss compensation
effective August 10, 2010 because he had no disability due to accepted work injuries after that
date. It found that the special weight of the medical evidence rested with the opinion of
Dr. Brigham.
Appellant appealed to the Board on September 21, 2010. By decision dated July 5,
2011, the Board reversed OWCP’s August 9, 2010 decision noting that OWCP had not met its
burden of proof to terminate appellant’s wage-loss compensation. The Board found that the
opinion of Dr. Brigham was insufficiently well rationalized to represent the weight of the
3

2

Docket No. 10-2334 (issued July 5, 2011).

3

Id.

2

medical opinion and to resolve the conflict in the medical opinion regarding whether appellant
continued to have wage loss due to his accepted work injuries.4
OWCP referred appellant for a second opinion examination to Dr. Aleksander Curcin, a
Board-certified orthopedic surgeon. In a report dated July 10, 2015, Dr. Curcin discussed
appellant’s factual and medical history and noted that he reported soreness in his right shoulder
with any type of exertional activity. He indicated that, upon examination, appellant had full
range of right elbow motion, but that he exhibited what he was felt to be self-restricted right
shoulder motion. Dr. Curcin determined that appellant had fully recovered from the effects of
the accepted work injuries stemming from the September 24, 2005 work incident. He indicated
that appellant was not restricted from performing his regular work as a transportation security
screener on a full-time basis.
In a report dated August 7, 2015, Dr. French discussed appellant’s factual and medical
history and reported the findings of his physical examination on that date. He indicated that he
had reviewed the July 10, 2015 report of Dr. Curcin and provided an opinion that he disagreed
with Dr. Curcin’s opinion that appellant could perform his regular work as a transportation
security screener. Dr. French posited that appellant could not perform any repetitive lifting with
his right arm.
OWCP found that there was a conflict in the medical opinion evidence between
Dr. French and Dr. Curcin regarding appellant’s work-related residuals and ability to work. In
order to resolve the conflict, it referred appellant for an impartial medical examination and
opinion on the matter to Dr. St. Elmo Newton, III, a Board-certified orthopedic surgeon.
In a report dated October 8, 2015, Dr. Newton discussed appellant’s factual and medical
history and reported the findings of his physical examination of appellant on that date. He
discussed diagnostic testing of record, including a December 15, 2006 magnetic resonance
imaging (MRI) scan showing mild degenerative changes of the lumbar spine.5 Dr. Newton
indicated that appellant’s chief complaint was aching pain in his upper right arm and noted that
examination showed that he still had some adhesive capsulitis of the right shoulder, but that the
right elbow lateral epicondylitis had resolved. He noted that appellant’s right shoulder condition
was fixed and stable. Appellant could not perform his regular work as a transportation security
screener, but his medical condition allowed him to perform jobs of a sedentary nature.6 In a
form entitled “Work Capacity Evaluation Musculoskeletal Condition” (Form OWCP-5c) dated

4

Appellant continued to be off work and his wage-loss compensation payments were restored effective back to
August 10, 2010.
5

Dr. Newton inadvertently listed the date of the testing as December 16, 2006.

6

Dr. Newton mentioned appellant’s low back problems noting that they played a part in inability to work as a
transportation security screener. He did not provide any indication that these problems prevented him from
performing sedentary work.

3

October 8, 2015, Dr. Newton indicated that appellant could not perform his usual job, but that he
was capable of working eight hours per day with restrictions.7
OWCP requested that Dr. Newton provide a supplemental opinion regarding appellant’s
ability to work. In a December 3, 2015 addendum to his October 8, 2015 report, Dr. Newton
clarified, “[Appellant] can use both arms to push, pull, and lift up to 20 pounds. The reaching
would be no reaching overhead repeatedly.” He indicated that a new Form OWCP-5c had been
completed. In this new Form OWCP-5c completed on December 3, 2015, Dr. Newton indicated
that appellant could not perform his usual job, but that he was capable of working eight hours per
day with restrictions. He noted that appellant was capable of performing work at the sedentary
and light levels, but that he was not able to perform work at the medium, heavy, or very heavy
level.8
In January 2016, appellant was referred for participation in OWCP-sponsored vocational
rehabilitation services designed to return him to work. It was indicated in the referral letter that
the weight of the medical evidence with respect to work restrictions rested with the October 8
and December 3, 2015 reports of Dr. Newton. Appellant’s vocational rehabilitation counselor
conducted formal vocational testing on appellant which showed above average verbal and
mathematical skills. She noted that he had obtained an associate business degree from Spokane
Community College in 2003. The counselor discussed Dr. Newton’s reports and noted that
appellant had the medical and vocational ability to perform various sedentary jobs, including
various jobs in the administrative and financial detail fields.9 Appellant’s efforts to be placed in
a position were unsuccessful.
In May 2016, appellant’s vocational rehabilitation counselor determined that he was able
to earn wages in the constructed position of customer service representative, designated under
the U.S. Department of Labor, Dictionary of Occupational Titles (DOT) as DOT #239.362.014.
She found that a current Washington State labor survey showed that this position was reasonably
available in appellant’s commuting area at an average weekly salary of $507.70. The position
involved communicating with customers over the telephone or in person, entering information
into a computer regarding such communications, and addressing concerns about water, gas,
electric, telephone, or cable television system services. The physical requirements of the
customer service representative position were defined as sedentary in nature. Sedentary work,
according to the DOT, involves exerting up to 10 pounds of force occasionally and sitting most
of the time, but may involve walking or standing for brief periods of time. Occasionally
performing an activity means that the activity is performed up to 1/3 of the time during the
workday. The position also required appellant to occasionally engage in reaching and handling.

7

Dr. Newton noted that appellant was capable of performing work at the sedentary, light, and medium work
levels, but that he was not able to perform work at the heavy or very heavy level. Appellant could lift, push, or pull
up to 20 pounds. He further noted that appellant could not reach or reach above his shoulder level with his right
arm.
8

The Form OWCP-5c advised Dr. Newton regarding the definitions of these work levels.

9

These jobs included customer service representative.

4

In an October 27, 2016 letter, OWCP advised appellant that it proposed to reduce his
compensation based on his capacity to earn wages in the constructed position of customer service
representative. It provided him 30 days to submit evidence and argument challenging the
proposed action.
Appellant submitted a November 4, 2016 letter in which he argued that his right shoulder
and low back conditions prevented him from working as a customer service representative. He
indicated that he had filed a workers’ compensation claim for his back in December 2006 but,
that the claim had been denied.
By decision dated December 1, 2016, OWCP reduced appellant’s compensation effective
December 1, 2016 based on his capacity to earn wages as a customer service representative. It
noted that the weight of the medical evidence with respect to appellant’s physical ability to work
rested with the opinion of Dr. Newton, the impartial medical specialist. OWCP indicated that the
opinion of appellant’s vocational rehabilitation counselor showed that he was vocationally able
to perform the job which was reasonably available in his commuting area. It applied the
principles set forth in the Albert C. Shadrick decision10 to derive appellant’s loss of wage-earning
capacity.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.11 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.12
Under section 8115(a) of FECA (5 U.S.C. § 8115(a)), wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or her wage-earning capacity. If the actual earnings do not fairly and reasonably
represent wage-earning capacity, or if the employee has no actual earnings, the wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, the usual employment, age, qualifications for other employment, the availability of
suitable employment, and other factors and circumstances which may affect the wage-earning
capacity in his or her disabled condition.13 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.14 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.15 The
10

See infra note 19.

11

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

12

Del K. Rykert, 40 ECAB 284, 295-96 (1988).

13

E.W., Docket No. 14-0584 (issued July 29, 2014); 5 U.S.C. § 8115(a).

14

Albert L. Poe, 37 ECAB 684, 690 (1986).

15

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).

5

fact that an employee has been unsuccessful in obtaining work in the selected position does not
establish that the work is not reasonably available in his commuting area.16
In determining wage-earning capacity based on a constructed position, consideration is
given to the residuals of the employment injury and the effects of conditions which preexisted
the employment injury.17 In determining wage-earning capacity based on a constructed position,
consideration is not given to conditions which arise subsequent to the employment injury.18
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor, Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age, and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Albert C. Shadrick decision will result in the percentage of the employee’s loss of wageearning capacity.19
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”20 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.21 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.22
ANALYSIS
The Board finds that OWCP properly reduced appellant’s compensation effective
December 1, 2016 based on his capacity to earn wages as a customer service representative.

16

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

17

See Jess D. Todd, 34 ECAB 798, 804 (1983).

18

N.J., 59 ECAB 397 (2008).

19

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Albert C. Shadrick, 5 ECAB 376 (1953).

20

5 U.S.C. § 8123(a).

21

William C. Bush, 40 ECAB 1064, 1975 (1989).

22

R.S., Docket No. 08-1158 (issued January 29, 2009).

6

OWCP accepted that, due to a September 24, 2005 work injury, appellant sustained right
elbow and forearm sprains/strains, right shoulder superior glenoid labrum lesion, right
shoulder/upper arm sprain, right shoulder adhesive capsulitis, and right lateral epicondylitis.
Appellant last worked in 2007 and he was referred for participation in OWCP-sponsored
vocational rehabilitation services designed to return him to work. By decision dated
December 1, 2016, OWCP reduced appellant’s compensation effective December 1, 2016 based
on his capacity to earn wages as a customer service representative.
With respect to appellant’s ability to work, OWCP properly determined that there was a
conflict in the medical opinion evidence between appellant’s attending physician, Dr. French,
and OWCP’s referral physician, Dr. Curcin and referred appellant for an impartial medical
examination and opinion on the matter to Dr. Newton. The Board finds that the special weight
of the medical evidence with respect to work restrictions rests with the well-rationalized opinion
of Dr. Newton.23
Appellant’s vocational rehabilitation counselor determined that appellant was able to
perform the position of customer service representative and that state employment services
showed the position was available in sufficient numbers so as to make it reasonably available
within appellant’s commuting area. The rehabilitation counselor is an expert in the field of
vocational rehabilitation and OWCP may rely on her opinion regarding reasonable availability
and vocational suitability.24
A review of the medical evidence of record reveals that appellant is physically capable of
performing the position. As noted above, the special weight of the medical evidence with
respect to work restrictions rests with the opinion of Dr. Newton. In his October 8, 2015 report,
Dr. Newton indicated that appellant could perform sedentary work. In a December 3, 2015
addendum to his October 8, 2015 report, Dr. Newton noted that appellant could use both arms to
push, pull, and lift up to 20 pounds. In a December 3, 2015 form report,25 Dr. Newton
determined that appellant was capable of working eight hours per day with restrictions. He noted
that appellant was capable of performing work at the sedentary and light work levels.26 The
Board notes that these restrictions would allow appellant to perform the physical requirements of
the position of customer service representative, a position which is defined under the DOT as
being sedentary in its physical work requirements.27 Appellant did not submit any evidence or
23

See supra notes 20 through 22.

24

G.A., Docket No. 13-1351 (issued January 10, 2014).

25
In this Form OWCP-5c, Dr. Newton clarified work restrictions he had listed in a previous Form OWCP-5c he
had completed on October 8, 2015.
26

According to the Department of Labor, Dictionary of Occupational Titles, the sedentary work level requires
occasionally exerting force up to 10 pounds and the light work level requires occasionally exerting force up to 20
pounds. In his reports, Dr. Newton mentioned appellant’s low back problems, but he did not provide any indication
that these problems prevented him from performing sedentary work. Moreover, there is no clear evidence in the
record that appellant’s back condition preexisted his September 24, 2005 work injury such that this condition must
be considered in the wage-earning capacity determination. See supra notes 17 and 18.
27
Dr. Newton indicated that appellant could occasionally reach overhead and the Board notes that the customer
service representative position only requires occasional reaching.

7

argument showing that he could not vocationally or physically perform the customer service
representative position.
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age, and employment qualifications, in
determining that the position of customer service representative represented his wage-earning
capacity.28 The weight of the evidence of record establishes that appellant had the requisite
physical ability, skill, and experience to perform the position of customer service representative
and that such a position was reasonably available within the general labor market of appellant’s
commuting area. Therefore, OWCP properly reduced appellant’s compensation effective
December 1, 2016 based on his capacity to earn wages as a customer service representative.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
December 1, 2016 based on his capacity to earn wages as a customer service representative.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

28

See Clayton Varner, 37 ECAB 248, 256 (1985).

8

